Decided Dec. 13th, 1816.t. Real Esiate — Vendor's Lien — Discharge of,† -A Vendor of land, by executing a Conveyance and taking bond and security for the purchase money, *442discharges the land from his equitable lien: (1) even while it continues the property of the purchaser.* A f ter an argument by the Counsel for the Appellants, no Counsel appearing for the Appellee, the President, on the 13th of December, 1816, pronounced the Court’s opinion, that there was no error in the Decree, which therefore was affirmed. Note. Quaere Whether the taking a bond with out security has the same effect? Note. The plaintiffs thereupon moved for leave to amend their Bill, and to make the representatives of John wyatl parties defendants; which the Chancellor, “for reasons too obvious,” refused. Note in Original Edition.